Citation Nr: 0937042	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a respiratory 
disability, claimed as bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.  
The Veteran also served on active duty for training (ACDUTRA) 
in the Army National Guard from January 2, 2002 to January 
16, 2002, and had subsequent periods of ACDUTRA and inactive 
duty for training (INACDUTRA) from May 1966 to July 1970, and 
from August 1997 to February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the Veteran's 
July 2001 claims for entitlement to service connection for a 
gastrointestinal disability and a respiratory disability, 
claimed as bronchitis.  This appeal also arises from an 
August 2002 rating decision issued by the VA RO in San Juan, 
Puerto Rico, which denied the Veteran's May 2002 claim for 
entitlement to service connection for a low back disability.

In a May 2003 correspondence, the Veteran withdrew his 
request for a hearing before the Board, and indicated that he 
would like to appear at a hearing before a Decision Review 
Officer (DRO).  Subsequently, in a June 2003 statement, the 
Veteran noted that he wanted to appear at a VA examination in 
lieu of a hearing before a DRO.  Because the Veteran no 
longer wishes to appear at a hearing, his request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(e). (2008).  

In February 2006, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

The issue of entitlement to service connection for a 
respiratory disability, claimed as bronchitis, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A gastrointestinal disability is not shown to be related 
to the Veteran's military service or to any incident therein.

2.  A low back disability is not shown to be related to the 
Veteran's military service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a gastrointestinal disability are not met.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2009).

2.  The criteria for establishing entitlement to service 
connection for a low back disorder are not met.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated October 2001, June 2002, March 2006, and March 
2008, provided to the Veteran before the February 2002 rating 
decision, the August 2002 rating decision, and the June 2009 
supplemental statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The March 2006 and March 2008 letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

The Court has issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran was not provided with such 
notice; however, since the appellant's claims for entitlement 
to service connection for a gastrointestinal disability and a 
low back disability are being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The Board has considered that additional service records are 
unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In a remand dated February 2006, the Board instructed the 
Agency of Original Jurisdiction (AOJ) to contact the 
Veteran's National Guard unit in order to verify the 
Veteran's periods of service in the Army National Guard.  In 
April 2006, the Veteran's Army National Guard unit provided 
VA with the following documentation of the Veteran's service: 
the Veteran's Army National Guard Retirement Points History 
Statement, including the begin and end dates for his service; 
a copy of his discharge orders, effective February 2003; a 
Report of Separation and Record of Service; and a letter 
stating that the Veteran's Health Record was not found in 
their office.  The Board notes that service treatment records 
from the Veteran's Army National Guard service are already of 
record.  Moreover, the AOJ asked the Veteran to provide said 
records in a June 2008 letter.  The Veteran did provide VA 
with a copy of his orders to report for active duty for 
training from January 2, 2002 through January 16, 2002.  
Because the Veteran's National Guard unit has stated that it 
has no additional health records, the Board finds no basis 
for further pursuit of these records, as such efforts would 
be futile.  38 C.F.R. § 3.159(c)(2), (3).

Where, as here, additional records may have been lost while 
in the government's possession, VA has a heightened duty to 
assist the Veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  
In this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its March 2006 and March 2008 letters.  Moreover, in the 
above paragraph, VA explained that it had contacted the 
Veteran's National Guard unit, and did not stop contacting 
them until a reply was received; that the search was 
therefore a reasonably exhaustive search under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further 
efforts to locate the records would not be justified because 
the Veteran's National Guard unit determined that no further 
health records for the Veteran are on file.  See Dixon, 
supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury (but not disease) incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for a disability resulting from a disease or injury that was 
incurred, or aggravated, while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).


Gastrointestinal Disability

The Veteran contends that he is entitled to service 
connection for a gastrointestinal disability.  In his July 
2001 claim, and again in a February 2003 letter, the Veteran 
asserts that his gastrointestinal disability began during his 
Army National Guard active duty training in July 2000.

The Veteran's service treatment records show no diagnosis of 
any gastrointestinal disability beginning in July 2000.

In February 2001, a VA clinician noted that the Veteran had a 
diagnosis of gastroesophageal reflux disease (GERD) by 
history, and that he was symptomatic.  In a May 2001 
treatment record, a clinician again noted the Veteran's 
history of GERD.

The Veteran's July 2001 service treatment records include a 
document in which the Veteran filled in circles indicating 
that he had not had, and did not now have, "frequent 
indigestion or heartburn," or "stomach, liver, [or] 
intestinal trouble."  In a clinical evaluation also dated 
July 2001, the Veteran's abdomen and viscera were found to be 
normal.

In a January 2002 service treatment record, the Veteran 
reported having a "stomach scram," presumably meaning that 
his stomach felt scrambled.  However, the clinician did not 
diagnose GERD or any other gastrointestinal condition.

The Veteran has subsequent diagnoses of GERD by VA clinicians 
in May 2002, October 2002, January 2004, July 2007, and 
September 2007.  In July 2007, a VA clinician noted that the 
Veteran's first diagnosis of GERD at a VA facility was in 
February 2001.  Private clinicians also diagnosed the Veteran 
with GERD in March 2004, July 2005, and August 2007.

The Board finds that the Veteran's allegation that his GERD 
began in service in July 2000 is outweighed by the 
conflicting evidence of record.  Specifically, although the 
Veteran has multiple pages of service treatment records from 
July 2000, no complaints or diagnoses of GERD or other 
gastrointestinal conditions were made at that time.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
reported history.)

The Board further finds that the evidence of record does not 
warrant seeking a VA examination in this case.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
establish that the Veteran suffered an event, injury or 
disease in service.  Rather, the information and evidence of 
record indicates that the Veteran did not complain of, and 
was not diagnosed with, any gastrointestinal condition in 
July 2000.  Moreover, the only mention of GERD in any service 
treatment record came in May 2001, in the form of a diagnosis 
by history, following an initial diagnosis of GERD by a VA 
clinician in February 2001.

The preponderance of the evidence is against the award of 
service connection for the Veteran's gastrointestinal 
condition; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Low Back Disability

The Veteran contends that he is entitled to service 
connection for a low back disability.  In his May 2002 claim, 
the Veteran stated that he injured his back on January 15, 
2002, while on ACDUTRA with the Army National Guard.  In a 
May 2002 sworn statement, the Veteran asserted that, while 
returning to his unit from a visit to sick call for 
bronchitis on January 15, 2002, "I started to cough heavily 
and [have] shortness of breath, which caused me to fall to 
the pavement hitting hard on my back....Even when I told them 
that I had a low back pain, they did not treat...me for [that 
condition].  I am still suffering from back pain, which I did 
not have before this incident."  The Veteran stated that a 
fellow service member witnessed his fall, and helped him to 
get up.

In a separate May 2002 sworn statement, that service member, 
H.V., asserted that on January 15, 2002, he witnessed the 
Veteran "coughing severely and falling to the pavement."  
H.V. noted that he helped the Veteran return to the barracks, 
from which he was taken to the dispensary.  H.V. noted that 
the Veteran was subsequently treated for bronchitis; however, 
H.V. did not note any back injury or treatment.

By contrast, in a February 2003 letter, the Veteran wrote 
that his back condition, as well as his other claimed 
conditions, occurred "as a result of active military service 
with the PR ARMY National Guard active duty training period 
during July 2000.  I am not claiming these disabilities as 
due to the result of military service from 1964 to 1966, 
[but] rather for July 2000."

The Veteran's July 2001 service treatment records include a 
document in which the Veteran filled in a circle indicating 
that he had not had, and did not now have, "[back] pain or 
any back problem."  In a clinical evaluation also dated July 
2001, the Veteran's spine and other musculoskeletal features 
were found to be normal.

The Veteran's service treatment records also include a 
statement, dated October 2002, in which a clinician wrote 
that the Veteran was seen during ACDUTRA with the Puerto Rico 
Army National Guard (PRARNG) in January 2002 for complaints 
of back pain secondary to a fall.  However, the clinician 
also wrote that the Veteran "now requests to have [Form] DA 
2173 completed for LBP [low back pain].  I will sign his form 
based on the information from the sworn statements but there 
is no medical documentation of any evaluation [from] the date 
of the injury."  Similarly, while the Veteran's Form DA 2173 
includes statements that the Veteran sustained "blunt trauma 
to the back" when he "hit the pavement with his 
back....during annual training" on January 15, 2002, the 
clinician wrote on the form that "there is no documentation 
of this [low back] injury from the day it happened."

A close reading of the Veteran's January 2002 service 
treatment records similarly suggests no documentation of a 
low back disability in service.  On a note dated January 12, 
2002-three days before the claimed injury-a clinician noted 
that the Veteran had complaints of back pain.  No notation 
regarding any fall was made.  On a note dated January 16, 
2002-the day after the alleged injury-a clinician assigned 
the Veteran to quarters for 24 hours, but noted that this was 
for an illness, not an injury.

Another document, also dated January 16, 2002, includes a 
clinician's note that the Veteran "also c/o [complains of] 
LBP [low back pain]" from a "trauma yesterday" that 
involved a "back contusion."  The clinician found that his 
gait was normal (NML), and diagnosed the Veteran only with 
bronchitis.

Similarly, in a February 2002 VA treatment record, a VA 
physician evaluated the Veteran's musculoskeletal condition, 
and found that his range of motion was intact, his muscle 
tone was adequate, and he had no deformities.

Beginning in May 2002, the Veteran has multiple post-service 
diagnoses of a back condition.  In a May 2002 statement, a 
private clinician, Dr. Padilla, wrote that the Veteran has 
low back pain due to trauma, although he did not opine on the 
date or circumstances of said trauma.  In July 2002, a VA 
clinician took x-rays of the Veteran's spine, and diagnosed 
him with degenerative joint disease of the lumbosacral spine.

The Veteran is competent to state, as he did in his February 
2003 letter, that he injured his back in July 2000.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.)  However, the 
Veteran's assertion from February 2003 is outweighed by both 
the Veteran's more contemporaneous July 2001 statement in 
which he stated that he had no back pain, as well as the 
associated clinical evaluation in which his spine was found, 
by competent medical evidence, to be clinically normal.  See 
38 C.F.R. § 3.159(a)(1); Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than reported history.)

The Veteran is also competent to state, as he did in his May 
2002 claim, that his back began to hurt after he fell in 
January 2002 while on ACDUTRA.  See 38 C.F.R. § 3.159(a)(2); 
Layno, supra.  However, the Board finds that the Veteran's 
assertion that his current back condition was a product of 
his claimed January 2002 fall is outweighed by the competent 
medical evidence to the contrary.  First, the in-service 
clinician concluded in January 2002 that the Veteran's only 
diagnosis was bronchitis, and that his gait was normal.  
Second, in February 2002, a VA physician evaluated the 
Veteran's musculoskeletal condition, and found no 
disabilities of any kind.  Thus, even if the Board concludes 
that the October 2002 signatory to the Veteran's Form DA 2173 
erred, and that the purported January 2002 documentation of 
low back pain following trauma is a contemporaneous document, 
the evidence nevertheless indicates that no chronic back 
condition developed therefrom.  38 C.F.R. § 3.159(a)(1).

The Board further finds that the evidence of record does not 
warrant seeking a VA examination in this case.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  To 
the contrary, the information and evidence of record 
indicates that the Veteran had clinical findings of normal 
gait and no diagnosed back disabilities the day after his 
fall, and no musculoskeletal disabilities in the month 
immediately following service.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he specifically 
alleged that he incurred the claimed disability during 
periods of ACDUTRA.

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because, between the Veteran's discharge and his 
initial diagnosis, a VA physician specifically found that the 
Veteran's musculoskeletal condition had intact range of 
motion and no deformities.  Because the Veteran's 
symptomatology was not continuous, he is not entitled to a 
grant of service connection on that basis.  38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's low back condition; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a gastrointestinal disability is 
denied.

Service connection for a low back disability is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a respiratory disability, claimed as bronchitis.  VA's 
duty to assist includes a duty to provide adequate notice, 
and to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's service treatment records show numerous 
diagnoses of a respiratory disease, including in July 2000, 
November 2000, and January 2002.  The Veteran has stated in 
his July 2001 claim, and again in a February 2003 letter, 
that his respiratory disorder began in service in July 2000.  
The Veteran also has a post-service diagnosis of bronchitis 
from his private physician, dated July 2005.

The Veteran has already established, by submitting his orders 
to report, that he was engaged in ACDUTRA for the period from 
January 2, 2002 through January 16, 2002.  However, although 
the document entitled "Army National Guard Retirement Points 
History Statement" includes the begin and end dates for his 
service in the National Guard, it does not include the 
particular dates in which he was engaged in ACDUTRA and 
INACDUTRA.  Because 38 C.F.R. § 3.6(a) distinguishes between 
injuries and diseases for the purpose of establishing 
entitlement to service connection, depending upon whether a 
Veteran is engaged in ACDUTRA or INACDUTRA, the AOJ should 
make an additional attempt to determine the particular dates 
of each from any appropriate sources.  The AOJ should 
especially focus on determining whether the Veteran was 
engaged in ACDUTRA or INACDUTRA in July 2000 and November 
2000, because, as noted above, the Veteran was diagnosed with 
a respiratory disease on those dates.

After establishing whether the Veteran was engaged in ACDUTRA 
or INACDUTRA, the AOJ should provide the Veteran with a VA 
examination to determine the nature, extent, and etiology of 
his respiratory disease, claimed as bronchitis.

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran should be provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
with respect to his claimed respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted, as 
outlined by the Court in Dingess, supra.  
The Veteran should be given an adequate 
opportunity to respond.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should request that the NPRC 
or the service department verify all 
periods of the Veteran's service while in 
the National Guard, to include 
verification of all dates of the Veteran's 
ACDUTRA and INACDUTRA.  If records do not 
exist, or if the custodian does not have 
them, please have the provider indicate 
that information.

3.  After completion of the above, 
schedule the Veteran for a respiratory 
examination by an appropriate specialist 
to determine the nature, extent, and 
etiology of his respiratory disorder, 
claimed as bronchitis.  The claims file 
should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examiner's 
report should so indicate.  The examiner 
should express opinions as to whether it 
is at least as likely as not (50% or 
greater probability) that the Veteran's 
respiratory disorder, claimed as 
bronchitis, was incurred or aggravated 
during any period of ACDUTRA.  The AOJ 
will include all known dates of active 
duty, ACDUTRA, and INACDUTRA in its 
instructions to the examiner.  If the AOJ 
is unable to determine those dates, the 
examiner should express his opinion as to 
whether it is at least as likely as not 
that the Veteran's respiratory disorder, 
claimed as bronchitis, was incurred or 
aggravated on or between January 2, 2002 
and January 16, 2002.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
respiratory disorder, claimed as 
bronchitis.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Veteran and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


